                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI‘I



    HARDY K. AH PUCK, JR.,                            Case No. 19-cv-00120-DKW-RLP

                Plaintiff,                            ORDER (1) GRANTING
                                                      APPLICATION TO PROCEED
                                                      WITHOUT PREPAYMENT OF
        v.                                            FEES OR COSTS; AND (2)
                                                      DISMISSING ACTION WITH
    STATE OF HAWAI‘I,                                 LEAVE TO AMEND.1

                Defendant.



        On April 18, 2019, Plaintiff Hardy K. Ah Puck, Jr., proceeding pro se, filed

a third application to proceed in forma pauperis (“IFP Application”). Dkt. No.

10. Because the IFP Application now provides the financial information

necessary to assess whether Ah Puck has the ability to pay the filing fee in this

case, and that information reflects that he cannot, the Court GRANTS the IFP

Application. However, because it is not possible to discern what (if any) claims

Ah Puck is attempting to bring in the letter he filed initiating this case, Dkt. No. 1,

this action is DISMISSED with leave to amend.2



1
  Pursuant to Local Rule 7.2(d), the Court finds these matters suitable for disposition without a
hearing.
2
  The Court subjects each civil action commenced pursuant to 28 U.S.C. § 1915(a) to mandatory
screening and can order the dismissal of any claims it finds “frivolous, malicious, failing to state
I.     The IFP Application

       Federal courts can authorize the commencement of any suit without

prepayment of fees or security by a person who submits an affidavit that

demonstrates an inability to pay. See 28 U.S.C. § 1915(a)(1). While

Section 1915(a) does not require a litigant to demonstrate absolute destitution,

Adkins v. E.I. Du Pont de Nemours & Co., 335 U.S. 331, 339 (1948), the applicant

must nonetheless show that he is “unable to pay such fees or give security

therefor,” 28 U.S.C. § 1915(a).

       Here, Ah Puck has now made the required showing under Section 1915(a).

In the IFP Application, Dkt. No. 10, Ah Puck appears to state that he is self-

employed, making $10 a day and $50 per week. Further, Ah Puck states that he

receives no other income, has no money in a checking or savings account, and

owns no automobile, real property, or financial instruments. In light of these

figures, Ah Puck’s income falls below the poverty threshold identified by the

Department of Health and Human Services’ (“HHS”) 2019 Poverty Guidelines.

See HHS Poverty Guidelines, available at: https://aspe.hhs.gov/poverty-guidelines.

In addition, Ah Puck has insufficient assets to provide security. As a result, the

Court GRANTS the IFP Application, Dkt. No. 10.


a claim upon which relief may be granted, or seeking monetary relief from a defendant immune
from such relief.” 28 U.S.C. § 1915(e)(2)(B).
                                              2
II.     Screening

        The Court liberally construes the pro se Complaint. Eldridge v. Block, 832

 F.2d 1132, 1137 (9th Cir. 1987). However, the Court cannot act as counsel for a

 pro se litigant, such as by supplying the essential elements of a claim. Pliler v.

 Ford, 542 U.S. 225, 231 (2004); Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d

 266, 268 (9th Cir. 1982).

        On March 7, 2019, Ah Puck initiated this action by mailing a letter to the

 Clerk’s Office of this Court. Dkt. Nos. 1, 1-4. The letter is a page in length and

 contains one (fairly long) paragraph of relevant text. In that text, it appears that

 Ah Puck is attempting to apprise the Court of a situation where he, while

 incarcerated,3 was unable to visit his ill father prior to his father’s death. Ah

 Puck may be contending that his inability to visit his father was a constitutional

 violation. He may, however, be suggesting that he has an entitlement to death

 benefits. He could, of course, be asserting both of the foregoing matters or

 perhaps neither. Put simply, it is far from easy to tell.

        The purpose of filing what is usually a complaint is, at a bare minimum, to

 place the party against whom the complaint is directed on fair notice of the claims


 3
  It does not appear that Ah Puck is currently incarcerated, given that the mailing address he has
 provided is not one in a correctional facility.
                                                  3
against him, her, or it. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 n.3

(2007) (explaining that Federal Rule of Civil Procedure 8(a) requires “fair notice”

of the nature of the claim and the grounds upon which it rests). Here, Ah Puck

has failed to meet this bare requirement. In addition, from the letter, it is

impossible to discern against whom Ah Puck’s claim(s) are directed, as no party is

named as a defendant.

      As a result, the Court must dismiss this action. However, because it is

possible that Ah Puck is attempting to allege one or more plausible claims for

relief, the Court will allow him leave to amend to do just that. In that regard, the

Court will mail Ah Puck a copy of a form complaint for use in a civil pro se

proceeding such as this one. Should Ah Puck choose to use the form mailed to

him, he should answer all of the questions clearly and concisely.

      Should Ah Puck choose to use some other written form to present his claims,

he still must allege the facts and claims in a clear and concise manner. So it is not

misunderstood, the letter, Dkt. No. 1, is not clear, so Ah Puck should not simply

repeat the text therein. Instead, Ah Puck must write short, plain statements telling

the Court: (1) the specific basis of this Court’s jurisdiction; (2) the constitutional or

statutory right(s) he believes were violated; (3) the name of the defendant(s) who

violated those right(s); (4) exactly what each defendant did or failed to do; (5) how


                                            4
the action or inaction of a defendant is connected to the violation of Ah Puck’s

right(s); (6) what specific injury he suffered because of a defendant’s conduct; and

(7) what relief he seeks.

III.   Conclusion

       Ah Puck’s application to proceed in forma pauperis, Dkt. No. 10, is

GRANTED. This action is DISMISSED with leave to amend as set forth herein.

       Ah Puck may have until May 31, 2019 to file a complaint. The Court

cautions Ah Puck that failure to file a complaint by May 31, 2019 may result

in the automatic dismissal of this action without prejudice.

       The Clerk is directed to mail Ah Puck a copy of form “Pro Se 1” “Complaint

for a Civil Case.”

       IT IS SO ORDERED.

       Dated: April 30, 2019 at Honolulu, Hawai‘i.




Hardy K. Ah Puck, Jr., vs. State of Hawaii; Civil No. 19-00120 DKW-RLP;
ORDER (1) GRANTING APPLICATION TO PROCEED WITHOUT
PREPAYMENT OF FEES OR COSTS; AND (2) DISMISSING ACTION
WITH LEAVE TO AMEND

                                          5
